Exhibit 10.7
SHARE PURCHASE AGREEMENT
     AGREEMENT, dated as of September 22, 2009 between Hicks Acquisition Company
I, Inc., a Delaware corporation (“Parent”), and Milton Arbitrage Partners, LLC,
a Delaware limited liability company (“Stockholder”).
     WHEREAS, Parent has requested Stockholder, and Stockholder has agreed, to
enter into this Agreement with respect to the number of shares of common stock,
par value $0.001 per share, of Parent (“Parent Common Stock”) set forth on
Schedule 1 hereto that Stockholder beneficially owns (the “Shares”).
     WHEREAS, Stockholder has agreed not to transfer any of the Shares to any
Person prior to the Closing of that certain Purchase and IPO Reorganization
Agreement dated as of August 2, 2009 (as amended, the “Transaction Agreement”)
among the Parent, Resolute Holdings, LLC (the “Company”) and the other parties
named therein, pursuant to which Parent has agreed to merge with an affiliate of
the Company (the “Transaction”).
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
Purchase and Sale
     Section 1. Purchase and Sale of the Shares. (a) at the Share Sale Closing
(as defined hereinafter), and subject to the provisions of Sections 4.05 and
4.06, Stockholder and all of its Affiliates shall sell to Parent, and Parent
shall purchase from Stockholder and all of its Affiliates, the Shares for a
purchase price per Share (the “Purchase Price Per Share”), in cash equal to
$9.78. (the “Purchase Price”).
     (b) The closing of the purchase and sale of the Shares shall occur on the
date on which (i) the Trust Account is liquidated and (ii) Stockholder delivers
the Shares to Parent (the “Share Sale Closing”). Parent shall use commercially
reasonable efforts to cause the trust account to be liquidated on the date of
Closing but in no event shall such liquidation occur more than three business
days after the Closing. At the Share Sale Closing, (i) in the case of Shares
that are certificated, (A) Parent shall cause its transfer agent to deliver to
Stockholder the aggregate Purchase Price, from the Account (as defined
hereinafter), for such Shares in immediately available funds by wire transfer to
the order of the Stockholder and (B) Stockholder and all of its Affiliates shall
deliver to Parent a certificate or certificates evidencing such Shares duly
endorsed or accompanied by a written instrument or instruments of transfer in
form satisfactory to Parent’s transfer agent, duly executed by Stockholder and
its Affiliates or by the duly appointed representative thereof and (ii) in the
case of Shares that are not

 



--------------------------------------------------------------------------------



 



certificated, (A) Stockholder (on behalf of itself and all of its Affiliates)
shall cause their respective brokers or banks to have the Shares delivered to
Parent’s transfer agent, Continental Stock Transfer & Trust Company,
electronically using the Depository Trust Company’s DWAC (Deposit/Withdrawal At
Custodian) system and (B) Parent shall cause its transfer agent to deliver to
Stockholder the aggregate Purchase Price, from the Account, for such Shares in
immediately available funds by wire transfer to the order of the Stockholder.
ARTICLE 2
Voting Agreement; Grant of Proxy; waiver of rights
     Section 2.01. Voting Agreement. From the date hereof and until the Closing,
Stockholder and all if its Affiliates hereby agree to vote or exercise their
rights to consent with respect to the Shares at the time of any stockholder vote
or action by written consent to approve and adopt, as set forth in the Company’s
proxy statement: (i) the Transaction; (ii) amendments to the Parent Certificate
of Incorporation; (iii) the adjournment proposal; (iv) the election of four
directors; and (v) any actions related thereto at any meeting of the
stockholders of Parent, and at any adjournment thereof, at which the Transaction
Agreement and other related agreements (or any amended version thereof), or such
other actions, are submitted for the consideration and vote of the stockholders
of Parent. Stockholder and all of its Affiliates hereby agree that they will not
vote any of the Shares in favor of, or consent to, and will vote against and not
consent to, the approval of any corporate action the consummation of which would
frustrate the purposes, or prevent or delay the consummation, of the
transactions contemplated by the Transaction Agreement; provided, however,
Stockholder shall have no obligation to vote in favor of any extension of time
beyond the current Termination Date as set forth in Parent’s Amended and
Restated Certificate of Incorporation.
     Section 2.02. Irrevocable Proxy. Stockholder and all of its Affiliates
hereby revoke any and all previous proxies granted with respect to the Shares.
By entering into this Agreement, Stockholder and all of its Affiliates hereby
grant a proxy appointing Parent as the attorney-in-fact and proxy of Stockholder
and all of its Affiliates, with full power of substitution, for and in the
Stockholder’s and all of its Affiliates’ name, to vote, express consent or
dissent, or otherwise to utilize such voting power in the manner contemplated by
Section 2.01 as Parent or its proxy or substitute shall, in Parent’s sole
discretion, deem proper with respect to the Shares. The proxy granted by
Stockholder and all of its Affiliates pursuant to this Article 2.02 is
irrevocable and is granted in consideration of Parent entering into this
Agreement. The proxy granted by Stockholder and all of its Affiliates shall be
revoked upon termination of this Agreement in accordance with its terms. If the
Stockholder and all of its Affiliates are not the record holders of the Shares,
concurrent with the execution of this Agreement, Stockholder (on behalf of
itself and all of its Affiliates) shall cause their respective brokers or

2



--------------------------------------------------------------------------------



 



banks to deliver to Parent a legal proxy, substantially in form of Exhibit A
attached hereto.
     Section 2.03. Waiver of Right of Redemption. By entering into this
Agreement, Stockholder and all of its Affiliates hereby waive their rights to
redeem the Shares. The waiver granted by Stockholder and all of its Affiliates
pursuant to this Article 2.03 is irrevocable and is granted in consideration of
Parent entering into this Agreement. The waiver granted by Stockholder and all
of its Affiliates shall be revoked upon the Termination of this Agreement.
ARTICLE 3
Representations and Warranties of Stockholder
     Stockholder represents and warrants to Parent as of the date hereof and as
of the Share Sale Closing that:
     Section 3.01. Authorization. The execution, delivery and performance by
Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby are within the corporate and all other powers
of Stockholder and have been duly authorized by all necessary corporate and all
other action. This Agreement constitutes a valid and binding Agreement of
Stockholder.
     Section 3.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws of Stockholder, (ii) require any consent or other action
by any Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
Stockholder or any of its Affiliates is entitled under any provision of any
agreement or other instrument binding on such Person or (iii) result in the
imposition of any Lien on any asset of Stockholder or any of its Affiliates.
     Section 3.03. Ownership of Shares. Each of Stockholder and its Affiliates
is the legal and beneficial owner of the Shares, free and clear of any Lien and
any other limitation or restriction (including any restriction on the right to
vote or otherwise dispose of the Shares). None of the Shares is subject to any
voting trust or other agreement or arrangement with respect to the voting of
such Shares.
     Section 3.04. Total Shares. The Shares being purchased by Parent pursuant
to this Agreement and set forth on Schedule 1 represent all the Parent Common
Stock owned by Seller as of the date hereof.
     Section 3.05 Information. (a) Stockholder is an informed and sophisticated
investor, and has engaged expert advisors, experienced in transactions of the
type contemplated by this Agreement. Stockholder has been

3



--------------------------------------------------------------------------------



 



given the opportunity to ask questions of and receive answers from Parent
concerning Parent and the Company, the consideration to be received, the
transactions contemplated herein and all other related matters. Stockholder
further represents that it has been furnished with, and has evaluated, all
information it deems necessary, desirable and appropriate to evaluate the merits
and risks of the transactions contemplated herein and has received such legal
and financial other advice as deemed to be necessary, desirable and appropriate
to enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement. In evaluating the
suitability of the transactions contemplated herein, Stockholder has not relied
upon any other representations or other information (other than as contemplated
by the preceding sentences and this Agreement) whether oral or written made by
or on behalf of Parent.
     (b) Each of Stockholder and its Affiliates understands and acknowledges
that Parent has access to (and may be or is in possession of ) information about
the Company, Parent and the Shares (which may include material, non-public
information) that may be or is material and superior to the information
available to Stockholder and its Affiliates, that Stockholder and its Affiliates
do not have access to such information, and that Parent is not sharing any such
information with Stockholder or its Affiliates. Each of Stockholder and its
Affiliates represents to Parent that it, together with its professional
advisers, is capable of evaluating the risks associated with a transaction
involving the Shares, including the risk of transacting on the basis of inferior
information, and that it is capable of sustaining any loss resulting therefrom
without material injury.
     Section 3.06 Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of Stockholder or any of its Affiliates.
ARTICLE 4
Representations and Warranties of Parent
     Parent represents and warrants to Stockholder and its Affiliates as of the
date hereof and as of the Share Sale Closing that:
     Section 4.01. Authorization. The execution, delivery and performance by
Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action. This Agreement constitutes a valid
and binding agreement of Parent.
     Section 4.02. Non-Contravention. The execution, delivery and performance by
Parent of this agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of

4



--------------------------------------------------------------------------------



 



incorporation or bylaws of Parent, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which Parent is entitled under any provision of any agreement or
other instrument binding on Parent or (iv) result in the imposition of any Lien
on any asset of Parent.
     Section 4.03 Governmental Approvals. All consents, approvals, orders,
authorizations, registrations, qualifications, designations, declarations or
filings with any governmental or other authority on the part of Parent required
in connection with the consummation of the transactions contemplated in this
Agreement have been or shall have been obtained prior to and be effective as of
the Closing.
     Section 4.04 Sophisticated Buyer; Independent Investigation. Parent is
sophisticated in financial matters and is able to evaluate the risks and
benefits attendant to the purchase of Shares from Stockholder. Parent, in making
the decision to purchase the Shares from Stockholder, has not relied upon any
oral or written representations or assurances from Stockholder or any of its
officers, directors, partners or employees or any other representatives or
agents of Stockholder.
     Section 4.05 Trust Account. Parent’s Trust Account contains sufficient
funds to satisfy the full payment of the Purchase Price. Furthermore, upon the
liquidation of the Trust Account, Parent shall cause its transfer agent to
distribute funds in the full amount of the Purchase Price to a bank account
established by the transfer agent for the sole purpose of the payment of the
Purchase Price at the Share Sale Closing. In the event the Trust Account does
not contain sufficient funds to satisfy the Purchase Price at the Share Sale
Closing, Parent, or its Affiliates, shall satisfy the Purchase Price from
sources other than the Trust Account, by wire transfer to the order of
Stockholder, or its Affiliates.
     Section 4.06 Best Price. Parent has made no Purchase Price Per Share offer
to any other party in excess of such Purchase Price Per Share being offered to
Stockholder (or its Affiliates). If Parent offers a Purchase Price Per Share to
any party in excess of the Purchase Price Per Share offered to Stockholder (any
such offer, a “Greater Offer”), Parent shall (a) inform Stockholder in writing
of the Greater Offer pursuant to Section 7.10 and (b) within three business
days, shall pay to Stockholder the difference between (A) the Greater Offer and
(B) the Purchase Price Per Share offered to Stockholder. For purposes of this
Section 4.06, “Purchase Price Per Share” shall not include any fees paid to a
third party “aggregator” engaged by the Parent to buy shares from Parent
stockholders who have indicated an intention to convert their shares and/or vote
against the Transaction.

5



--------------------------------------------------------------------------------



 



ARTICLE 5
Covenants
     Stockholder hereby covenants and agrees that:
     Section 5.01. No Proxies for or Encumbrances on Shares. Except pursuant to
the terms of this Agreement, Stockholder and its Affiliates shall not, without
the prior written consent of Parent, directly or indirectly, (i) grant any
proxies or enter into any voting trust or other agreement or arrangement with
respect to the voting of any of the Shares or (ii) sell, assign, transfer,
encumber or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to the direct or indirect assignment,
transfer, encumbrance or other disposition of, any of the Shares during the term
of this Agreement. Each of Stockholder and its Affiliates shall not seek or
solicit any such assignment, transfer, encumbrance or other disposition or any
such contract, option or other arrangement or understanding and agrees to notify
Parent promptly, and to provide all details requested by Parent, if Stockholder
or any of its Affiliates shall be approached or solicited, directly or
indirectly, by any Person with respect to any of the foregoing.
     Parent hereby covenants and agrees that:
     Section 5.02 Filing Obligations. Parent shall comply with all filing
obligations, if any, under the Securities Exchange Act of 1934, as amended, with
respect to its ownership of the Shares, or the transactions contemplated by this
Agreement.
ARTICLE 6
Conditions
     Section 6.01. Conditions to Share Sale Closing. (a) Each party’s
obligations to consummate the Share Sale Closing shall be subject to the
conditions that (i) the Closing shall have occurred and (ii) the other party’s
representations and warranties are true and correct and the other party shall
have complied with its agreements and covenants.
     (b) Parent shall have delivered to Stockholder, in substantially the form
of Exhibit B hereof, instructions to its transfer agent which shall be
irrevocable in all respects as of the date hereof (the “Irrevocable
Instructions”); provided, however, if Parent makes a Greater Offer, the
Irrevocable Instructions shall be amended and revised to reflect such changes to
the Purchase Price and the Shares to be delivered (if applicable).

6



--------------------------------------------------------------------------------



 



ARTICLE 7
Miscellaneous
     Section 7.01. Definitional and Interpretative Provisions. Capitalized terms
used but not defined herein shall have the respective meanings set forth in the
Transaction Agreement. Unless specified otherwise, in this Agreement the
obligations of any party consisting of more than one person are joint and
several. The captions herein are included for convenience of reference only and
shall be ignored in the construction or interpretation hereof. Any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any Person include the successors and permitted assigns of
that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.
     Section 7.02. Further Assurances. Parent and Stockholder and its Affiliates
will each execute and deliver, or cause to be executed and delivered, all
further documents and instruments and use it reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable law, to consummate and make
effective the transactions contemplated by this Agreement.
     Section 7.03. Amendments; Termination. Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement or in
the case of a waiver, by the party against whom the waiver is to be effective.
This Agreement shall terminate upon the earlier of (i) the termination of the
Transaction Agreement in accordance with its terms and (ii) 11:59 pm, eastern
time, on October 31, 2009 (either occurrence, the “Termination”).
     Section 7.04. Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.
     Section 7.05. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto.
     Section 7.06. Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware.

7



--------------------------------------------------------------------------------



 



     Section 7.07. Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
     Section 7.08. Severability. If any term, provision or covenant of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions and
covenants of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
     Section 7.09. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement is
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.
     Section 7.10. Notice. All notices, statements or other documents which are
required or contemplated by this Agreement shall be in writing and delivered
personally or sent by first class registered or certified mail, overnight
courier service or facsimile transmission to the address or fax number most
recently provided to such Person or such other address or fax number as may be
designated in writing by such Person. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile transmission, one (1) business day after
delivery to an overnight courier service or five (5) days after mailing if sent
by mail.
     Section 7.11. Non-Waiver of Claims. Unless and until the Purchase Price, as
revised by Section 4.06, is paid to Stockholder, Parent, and its Affiliates,
acknowledge and agree that Stockholder, and its Affiliates, shall have, a claim
to, or against, the Trust Account and any assets contained therein, as well as
Parent and its Affiliates, for the full amount of the Purchase Price, as revised
by Section 4.06 and that Stockholder shall be entitled to recover from Parent,
and its Affiliates, the associated legal fees and costs in connection with any
such action to recover the Purchase Price. Assuming the Purchase Price is paid,
Stockholder acknowledges that it waives any right, title or interest it may have
in receiving any such Resolute Energy Corporation common stock distributed
pursuant to the Transaction in exchange for Parent Common Stock (as it would be
receiving the Purchase Price in lieu of such shares of Resolute Energy
Corporation common stock).

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

            HICKS ACQUISITION COMPANY I, INC.
      By:   /s/ Joseph B. Armes         Name:   Joseph B. Armes        Title:  
CEO        MILTON ARBITRAGE PARTNERS, LLC
      By:   /s/ James E. Buck II         Name:   James E. Buck II       
Title:   Managing Member, Milton Arbitrage Partners LLC     

1



--------------------------------------------------------------------------------



 



Schedule 1

                 
Holder
  No. of Shares          
J.E. and Z.B. Butler Foundation
    96,712     $ 945,843.36  
Admiral Insurance
    493,068     $ 4,822,205.04  
 
               
Berkley Insurance Co
    785,215     $ 7,679,402.70  
 
               
Milton Arbitrage Partners, LLC
    6,395     $ 62,543.10  
Berkley Reginoal Insurance Co.
    302,935     $ 2,962,704.30  
Nautilus Insurance Company
    143,876     $ 1,407,107.28  
 
           
TOTAL
    1,828,201     $ 17,879,805.78  

2



--------------------------------------------------------------------------------



 



Exhibit A
LEGAL PROXY
KNOW ALL PERSONS BY THESE PRESENTS, that we
[Stockholder]1
the undersigned holder of [                     ]2 shares of common stock of
HICKS ACQUISITION COMPANY I, INC.
do hereby revoke any proxy hereunder given by us for said securities;
Further know, that we hereby appoint and constitute
[Name of Proxy]3
or either or any of them, as our true and lawful attorney to vote as our proxy,
for said securities only, in our stead at the SPECIAL meeting of stockholders of
Hicks Acquisition Co I, or at any adjournment thereof, on any matter which may
properly and legally come before such meeting, including, but not limited to,
the election of directors, if any;
And finally know, that we appoint the above named to act in the same capacity
and as fully as we could act if we were personally present at such meeting.
CUSIP:
MEETING DATE: 09/24/2009

     
DATED:
  SIGNED:

 

1   Insert the name of the Stockholder or its Affiliate.   2   Insert number of
Shares.   3   Insert name of Proxy.

3



--------------------------------------------------------------------------------



 



Exhibit B
[HACI LETTERHEAD]
August ___, 2009
Continental Stock Transfer & Trust Company
[ADDRESS]
Attn:
Re:      Trust Account No.
Gentlemen:
     Hicks Acquisition Company I, Inc. (the “Company”) is providing these
irrevocable instructions to you in connection with the above described Trust
Account established in connection with and pursuant to an [Agreement] dated as
of [DATE] between the Company and Continental Stock Transfer & Trust Company as
Trustee (the “Trust Agreement”). Upper case terms used herein shall have the
meanings ascribed to such terms in the Trust Agreement.
     In the event the Company delivers to you a Termination Letter substantially
in the form of [Exhibit A] to the Trust Agreement, in addition to the other
documents required to be delivered pursuant to [Exhibit A] of the Trust
Agreement, assuming you are the Trustee on such date, then, upon the liquidation
of the Company’s Trust Account, who shall establish a separate bank account for
the sole purpose of the payment of the sum specified below (the “Account”). In
consideration for the electronic transfer of [NUMBER] shares of the Company’s
common stock, using the Depository Trust Company’s DWAC (Deposit/Withdrawal at
Custodian) System, to an account specified by the Company, you are irrevocably
instructed to deliver the sum of [AMOUNT] from the Account, which must be
delivered in accordance with the bank wire instructions provided to you below:

1



--------------------------------------------------------------------------------



 



Exhibit B

     
[INSERT WIRE INSTRUCTIONS]
  See Schedule 1

     The contact person for Milton Arbitrage Partners, LLC is James E. Buck II.
He can be reached at (203)-629-7500.
     Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to [DPW], attn: [PERSON], facsimile number
[NUMBER].
     A facsimile signed and electronically delivered copy of this letter shall
be deemed an original.

                           Very truly yours,

HICKS ACQUISITION COMPANY I, INC.
      By:     /s/ Joseph B. Armes       Name:     Joseph B. Armes      Title: 
   CEO     

            Acknowledged and Agreed:

AMERICAN STOCK TRANSFER & TRUST COMPANY
      By:         Name:           Title:             MILTON ARBITRAGE PARTNERS,
LLC
      By:     /s/ James E. Buck II       Name:     James E. Buck II      Title: 
   Managing Member, Milton Arbitrage Partners LLC     

2